Cook, J.
This case turns on the question of whether R.C. 4549.17 is a general or a special law. If it is a general law, then it prevails over the local traffic laws of affected municipalities because a municipality’s police regulation must yield to the state’s general police regulation when the two conflict. If, however, R.C. 4549.17 is not a law applying to citizens generally, but an attempt to limit the powers of a municipal corporation to adopt or to enforce police regulations, it must be struck down as unconstitutional. Because R.C. 4549.17 is not a general law, we find it unconstitutional as violative of the Home-Rule Amendment.
*54The Home-Rule Amendment grants to Ohio municipalities “authority to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” Section 3, Article XVIII, Ohio Constitution. Thus, a municipality may regulate in an area such as traffic whenever its regulation is not in conflict with the general laws of the state. Geauga Cty. Bd. of Commrs. v. Munn Rd. Sand & Gravel (1993), 67 Ohio St.3d 579, 583, 621 N.E.2d 696, 699. “Municipalities in Ohio are authorized to adopt local police, sanitary and other similar regulations * * * and derive no authority from, and are subject to no limitations of, the General Assembly, except that such ordinances shall not be in conflict with general laws.” Struthers v. Sokol (1923), 108 Ohio St. 263, 140 N.E. 519, syllabus.
The state argues that R.C. 4549.17 is a general law that is part of a comprehensive statewide regulatory scheme covering the interstate highway system and that the General Assembly enacted it to assure the traveling public that law enforcement on the interstate highways was not occurring merely as a revenue-raising plot. Linndale and Blue Ash, on the other hand, posit that R.C. 4549.17 is a special law and therefore cannot rightfully enjoin their police officers from enforcing local traffic laws within their boundaries.
General laws are those enacted by the General Assembly to safeguard the peace, health, morals, and safety and to protect the property of the people of the state. Schneiderman v. Sesanstein (1929), 121 Ohio St. 80, 82-83, 167 N.E. 158, 159. General laws “apply to all parts of the state alike.” Id. at 83, 167 N.E. at 159. This court held in W. Jefferson v. Robinson (1965), 1 Ohio St.2d 113, 30 O.O.2d 474, 205 N.E.2d 382, paragraph three of the syllabus, that “[t]he words ‘general laws’ as set forth in Section 3 of Article XVIII of the Ohio Constitution means [sic ] statutes setting forth police, sanitary or similar regulations and not statutes which purport only to grant or to limit the legislative powers of a municipal corporation to adopt or enforce police, sanitary or other similar regulations.” (Emphasis added.) This court also defined general laws as those operating uniformly throughout the state, prescribing a rule of conduct on citizens generally, and operating with general uniform application throughout the state under the same circumstances and conditions. Garcia v. Siffrin Residential Assn. (1980), 63 Ohio St.2d 259, 271, 17 O.O.3d 167, 174, 407 N.E.2d 1369, 1377-1378 (citing Schneiderman, supra). “ ‘Once a matter has become of such general interest that it is necessary to make it subject to statewide control so as to require uniform statewide regulation, the municipality can no longer legislate in the field so as to conflict with the state.’ ” Ohio Assn. of Private Detective Agencies, Inc. v. N. Olmsted (1992), 65 Ohio St.3d 242, 244, 602 N.E.2d 1147, 1149, quoting State ex rel. McElroy v. Akron (1962), 173 Ohio St. 189, 194, 19 O.O.2d 3, 6, 181 N.E.2d 26. 30.
*55Given these parameters, we determine that R.C. 4549.17 is not a general law. Because a municipal corporation’s authority to regulate traffic comes from the Ohio Constitution, State v. Parker (1994), 68 Ohio St.3d 283, 285, 626 N.E.2d 106, 108; see, also, Munn, supra, a statute that, like R.C. 4549.17, purports only to limit this constitutionally granted power is not a “general law.” W. Jefferson v. Robinson (1965), 1 Ohio St.2d 113, 30 O.O.2d 474, 205 N.E.2d 382, paragraph three of the syllabus. As the trial court properly found, R.C. 4549.17 is “simply a limit on the legislative powers of municipal corporations to adopt and enforce specified police regulations.” The statute before us is not a part of a system of uniform statewide regulation on the subject of traffic law enforcement. It is a statute that says, in effect, certain cities may not enforce local regulations; precisely the type- of statute West Jefferson denounced. Moreover, this enactment does not prescribe a rule of conduct upon citizens generally as required by this court. See Garcia, supra.
Because R.C. 4549.17 is not a general law, it unconstitutionally impinges on the home-rule powers of the affected municipalities. Having decided that, we, like the court of appeals, need not address whether R.C. 4549.17 violates the Uniformity Clause.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Douglas, Resnick and Lundberg Stratton, JJ., concur.
Moyer, C.J., dissents.
F.E. Sweeney and Pfeifer, JJ., dissent.